Citation Nr: 1041393	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected allergic rhinitis. 

2.  Entitlement to an earlier effective date for the grant of 
service connection for cardiomyopathy with mitral valve 
regurgitation.   

3.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected osteoarthritis left hip.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 
2002.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the RO.   

The Board remanded the case to the RO in August 2008 for 
additional development of the record.  

This included action with respect to the issues of service 
connection for a sinus disorder, a heart condition, and left hip 
disorder.  In an April 2009 rating decision, service connection 
was granted for left hip osteoarthritis and a 10 percent rating 
was assigned from September 24, 2003.  

In a November 2009 rating decision, the RO granted service 
connection for a chronic cough and osteoma of the left frontal 
sinus.  Service connection also was granted for cardiomyopathy 
with mitral valve regurgitation and a 30 percent rating was 
assigned from October 20, 2008.  

The RO rated the chronic cough and osteoma of the left frontal 
sinus as part of the service-connected allergic rhinitis.  Thus, 
the issue of service connection for a claimed sinus disorder is 
no longer before the Board for appellate review.  

However, this issue of a higher rating for the service-connected 
allergic rhinitis with a chronic cough and osteoma of the left 
frontal sinus remains on appeal and will be addressed 
hereinbelow.   

The record shows that the Veteran expressed disagreement with the 
April 2009 rating decision which assigned a 10 percent rating to 
the left hip osteoarthritis.  See the April 2009 statement from 
the Veteran.  

The Veteran also expressed disagreement with the November 2009 
rating decision which granted service connection for 
cardiomyopathy with mitral valve regurgitation and disagreed with 
the effective date of October 20, 2008.  See the February 2010 
statement by the Veteran.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).   

The issues a higher initial rating for the service-connected left 
hip osteoarthritis and an effective date earlier than October 20, 
2008 for the grant of service connection for cardiomyopathy are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service-connected allergic rhinitis with chronic cough and an 
osteoma of the left frontal sinus is not shown to be manifested 
by 50 percent obstruction of nasal passage on both sides, 
complete obstruction on one side, or related nasal polyps or 
sinus pathology. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for 
the service-connected allergic rhinitis with chronic cough and an 
osteoma of the left frontal sinus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.97 including 
Diagnostic Code 6522 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in November 2003, March 2006, June 2007, 
September 2008, December 2008, and April 2009.     

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006, September 2008, December 2008, and April 2009 
letters provided the Veteran with notice of the laws regarding 
degrees of disability and effective dates.  The claim was 
readjudicated in April 2010 and May 2010.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran did not report or identify any 
treatment for the allergic rhinitis in response to a September 
2008 letter from the RO.  

The Veteran underwent VA examinations in 2004, 2005, 2008 and 
2009 to obtain medical evidence as to the nature and severity of 
the service-connected disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent rating is 
warranted.  With polyps, a 30 percent rating is warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6522. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Analysis

In reviewing the record, the Board finds that a compensable 
disability evaluation is not warranted for the service-connected 
allergic rhinitis  under Diagnostic Code 6522 for the period of 
this appeal.  

The evidence includes no showing of an obstruction of the nasal 
passages.  The January 2009 VA examination report indicates that 
the nose had slightly dry mucosa but the passages were currently 
patent.  A CT scan of the sinuses revealed a small osteoma in the 
left frontal sinus.  The right sinus was noted to be diminutive.  

The Veteran reported having symptoms of nasal airway obstruction 
with post-nasal drainage and coughing.  The symptoms had recurred 
annually since 1988 with persistence from the end of October to 
early March.  He had been treated with antibiotics and over the 
counter medications such as Chloraseptic and Ibuprofen and Vicks 
vapor rub.  

In a May 2009 addendum, the VA examiner indicated that there was 
no current evidence of a sinus disorder.  The examiner noted that 
the osteoma in the left frontal sinus was a small bony mass that 
was not expected to cause any problem with the sinus or nose at 
that time.  

In an October 2009 addendum, the examiner stated that the throat 
clearing and cough was secondary to the dryness of the upper 
aerodigestive tract and was associated with his rhinitis.  

An earlier October 2008 VA examination indicated that the Veteran 
had no complaints referable to the allergic rhinitis.  

An April 2005 VA examination indicated that the nose appeared 
normal.  An X-ray examination did not detect sinusitis.  A March 
2004 VA examination noted that the nose appeared normal.  

Based on the foregoing, a compensable rating for the service-
connected allergic rhinitis is not assignable.

The Board finds that a separate compensable rating is not 
warranted under the General Rating Formula for Sinusitis.  See 
38 C.F.R. § 4.97.  As noted, there is no evidence of sinusitis.  
The medical evidence establishes that the service-connected 
osteoma of the left frontal sinus does not involve pathology of 
the nose or sinus.   

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran was entitled to staged ratings for 
his service-connected allergic rhinitis with chronic cough and 
osteoma of the left frontal sinus.  

The overall disability picture has essentially remained stable 
for the period of the appeal, and there is no basis for 
application of a staged rating.     

The Board has also considered whether a extraschedular rating is 
warranted for the service-connected allergic rhinitis with 
chronic cough and osteoma of the left frontal sinus.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional or 
unusual disability picture so that the established schedular 
standards are not adequate.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's symptoms and manifestations are contemplated in the 
rating schedule.  Moreover, there is no showing of marked 
interference with employment or frequent hospitalization.  

Thus, as the disability picture is contemplated by the rating 
schedule, a referral for an extraschedular consideration is not 
required.  



ORDER

An initial, compensable rating for the service-connected allergic 
rhinitis with chronic cough and osteoma of the left frontal sinus 
is denied. 




REMAND

In an April 2009 rating decision, the RO granted service 
connection for left hip osteoarthritis and assigned a 10 percent 
rating, effective on September 24, 2003.  

In a November 2009 rating decision, the RO granted service 
connection cardiomyopathy with mitral valve regurgitation and 
assigned a 30 percent rating, effective on October 20, 2008.  

The Veteran is shown to have expressed disagreement with the 
April 2009 rating decision to the extent that a 10 percent rating 
was assigned for the left hip osteoarthritis.  See the April 2009 
statement from the Veteran.  

The record also includes medical statements showing that the 
Veteran was a candidate for a left total hip replacement.  

The Veteran also expressed disagreement with the November 2009 
rating decision that granted service connection for 
cardiomyopathy with mitral valve regurgitation in that he 
disagreed with the effective date of October 20, 2008 assigned 
for the 30 percent rating.  See the February 2010 statement by 
the Veteran.  

However, the RO has not issued a Statement of the Case as to 
either matter.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

The RO should furnish to the Veteran a 
Statement of the Case for the issues of an 
effective date earlier than October 20, 
2008 for the award of disability 
compensation for the service-connected 
cardiomyopathy with mitral valve 
regurgitation and a higher initial rating 
for the service-connected left hip 
osteoarthritis.  Only if the Veteran 
perfects a timely appeal should any 
necessary development or other action be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


